ORDER
The Disciplinary Review Board on July 17, 1995, having filed with the Court its decision concluding that by way of reciprocal discipline RICHARD D. SILVERBLATT of HOLLIS HILLS, NEW YORK, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of three years, retroactive to July 1, 1993, the date of respondent’s temporary suspension from practice;
And that the Disciplinary Review Board having concluded pursuant to Rule l:20-14(a)(4)(E) that although respondent had been disbarred in New York on the basis of his guilty plea to one count of a federal indictment charging him with willfully and knowingly presenting false statements of material fact to the U.S. Immigration and Naturalization Service, in violation of 18 U.S.CA 1001, discipline substantially different from disbarment is warranted by respondent’s misconduct;
And the Disciplinary Review Board having further concluded that no application for reinstatement should be made by respondent until such time as respondent is reinstated to practice in New York;
And RICHARD D. SILVERBLATT having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that RICHARD D. SILVERBLATT is hereby suspended from the practice of law for a period of three years, retroactive to July 1, 1993, and until the further Order of the Court; and it is further
*636ORDERED that no application for reinstatement shall be made until respondent is reinstated to practice in the State of New York; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.